ORIGINAL
                                                                                 09/27/2022



                                                                             Case Number: DA 22-0382
       IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 22-0382

IN THE MATTER OF:
                                                          PALED
R.Y.                                                      SEP 2 7 2022
                                                      Bowen Greenwood
                                                    Clerk of supreme Court
                                                       State nf Mnntana

           Respondent and Appellant.



                                 GRANT



       Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 26, 2022, to

prepare, file, and serve the Appellant's opening brief.

       Dated this 27th day of September.




                                  Bowen Greenwood, Clerk